Title: To Thomas Jefferson from Hilliard d’Auberteuil, with Enclosure, 8 December 1786
From: Hilliard d’Auberteuil, Michel René
To: Jefferson, Thomas




Rue des fossés mr. le prince No. 35. Monsieur
Ce 8e. decembre 1786

Des circonstances qui me reduisent à contracter diverses obligations envers Mr. Le marquis de La fayette, ne me permettent pas de me livrer à tout le plaisir que j’aurais à lui donner des éloges publics; je craindrais qu’ils ne fussent attribués à des motifs qui ne sont pas dans mon coeur. Je suivais mon penchant en louant son courage en 1781, et ayant besoin de lui en 1786, je me reduis au silence.
Cependant je desirerais repandre en Amerique et en france quelques vers qui me semblent exprimer la reconnaissance qu’on lui doit, et je ne crois pas pouvoir mettre mon secret en de meilleures mains que celles de votre excellence.
Que mes vers soient connus si vous les trouvez convenables au Sujet, mais que l’auteur demeure ignoré de Mr. de la Fayette lui même.
Je travaille toujours à achever l’histoire de la revolution de l’amerique Septentrionale, elle remplira quatre volumes, et Mr. de la fayette m’a fait esperer que vous voudriez bien ajouter les materiaux que vous avez à ceux que j’ai rassemblés depuis douze ans.
Je serai toujours très flatté de rendre mes devoirs à votre excellence et je suis avec un profond respect Monsieur Votre très humble et très obeissant serviteur,

Hilliard D’auberteuilauteur des Essais historiques et politiques sur la revolution de l’amerique.



Enclosure
Inscription
pour être Gravée sur l’airain aux murs de l’hotel de ville de Paris.
Hommage rendu par les états de l’Amerique au Marquis de la Fayette dans le sein de sa patrie. “L’Amerique Brisait le joug de l’Angleterre, et preferait aux fers le fleau de la guerre, alors que La Fayette apui des malheureux lui porta le premier un secours genereux; suivant à dix sept ans le char de la victoire, bravant l’amour, les pleurs, heros né pour la gloire, il partit de la france et traversa les mers, pour remplir de son nom Boston et l’univers.  L’amitié, la sagesse à Washington le lient, vainqueurs et vertueux, leurs triomphes s’allient, et pour les consacrer, Mars et la liberté, ont dedié ce marbre à l’immortalité.”

